588 S.E.2d 467 (2003)
357 N.C. 650
Thomas William HILL
v.
Bobby MEDFORD, Individually and as Sheriff of Buncombe County; and Western Surety Company.
No. 389A03.
Supreme Court of North Carolina.
December 5, 2003.
*468 Long, Parker, Warren & Jones, P.A., by Robert B. Long, Jr., and W. Scott Jones, Asheville, for defendants-appellants.
Carter & Kropelnicki, P.A., by Steven Kropelnicki, Jr., Asheville, for plaintiff-appellee.
Womble Carlyle Sandridge & Rice, P.L.L.C., by Mark A. Davis, Raleigh, for amicus curiae North Carolina Association of County Commissioners.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.